PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PSOMAGEN, INC.
Application No. 16/013,858
Filed: 20 Jun 2018
For: METHOD AND SYSTEM FOR LIBRARY PREPARATION WITH UNIQUE MOLECULAR IDENTIFIERS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a) filed March 23, 2022.  

The renewed petition under 37 CFR 1.137(a) is DISMISSED.

This application became abandoned on May 22, 2019, for failure to file a timely and proper reply to non-final Office action, which set a shortened statutory period for reply of three months from the February 21, 2019 mailing date of the Office action. No extensions of time were obtained under 37 CFR 1.137(a). On September 5, 2019, the Office mailed a Notice of Abandonment. 

On August 2, 2021, petitioner filed a petition under 37 CFR 1.137(a) to revive the application, accompanied by the required reply, a $1050 petition fee, and a statement of unintentional delay. On November 2, 2021, the Office issued a decision dismissing the petition and requiring additional information as to whether the delay was unintentional. On December 7, 2021, petitioner filed a renewed petition under 37 CFR 1.137(a), including a statement regarding the extended period of delay. On January 25, 2021, the Office issued a decision dismissing the petition and requiring additional information as to whether the delay was unintentional. Applicant filed the present renewed petition on March 23, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by the following: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present renewed petition does not satisfy requirement (3). 

Applicant has provided a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; however, the petition does not satisfy 37 CFR 1.137(b)(4). 

The USPTO requires additional information concerning whether a delay in seeking the revival of
an abandoned application was unintentional where the petition to revive was filed more than two
years after the date the application became abandoned. See Clarification of the Practice for
Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on
Unintentional Delay, 85 FR 12222 (March 2, 2020). As the initial petition to revive the
abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of
abandonment, the Office requires additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The Office finds the explanation of delay submitted on petition is insufficient and does not support a conclusion that the entire period of delay was unintentional. The USPTO is concerned with three periods of delay as set forth in MPEP 711.03(c). When addressing these three periods of delay, petitioner is reminded that the party whose delay is relevant is the party having the right or authority to file the response in the above-identified application. See MPEP 711.03(c)(II)(F).

As stated in the January 25, 2022 decision on petition:

The record shows that UBIOME, INC. (UBIOME) was the applicant and the relevant party having authority to file a reply to the non-final Office action mailed February 21, 2019. The abandonment resulted from the failure of UBIOME to file a timely and proper reply within the three-shortened statutory period set in the Office action of February 21, 2019. 

The statement from PSOMAGEN, INC. (PSOMAGEN), explaining the events that transpired resulting in the abandonment of the application on behalf of UBIOME is insufficient. It is the action or inaction of UBIOME that is relevant in determining whether the delay was unintentional. UBIOME must provide a statement discussing with specificity the facts and circumstance regarding the delay in filing a reply that resulted in the abandonment of the application (i.e., the first period of delay). ,,, Thus, a question remains as to whether the delay from the events that transpired up to the date of the assignment to PSOMAGEN was the result of unintentional delay on the part of UBIOME. 

PSOMAGEN’s delay is relevant from the date it acquired ownership on December 27, 2019, and had the authority to act in this application.

The explanation of the first period of delay appears to a product of conjecture and speculation. PSOMAGEN. acquired interest after abandonment. PSOMAGEN’s representative was not involved with the application during the response period and when it became abandoned. The reasons behind the failure of UBIOME’s representatives to file a timely reply to the outstanding Office action must be investigated.

On renewed petition,  petitioner must provide a statement from Attorney Jun (or another representative of PSOMAGEN) indicating Attorney Jun (or representative of PSOMAGEN) investigated the matter and attempted to, or did indeed, contact either: (1) an authorized representative of UBIOME, (2) a former patent attorney who represented UBIOME during the relevant period, or (3) possibly a joint inventor who was aware of the circumstances surrounding the delay in filing a timely reply to the February 21, 2019 non-final Office action. The statement should discuss the information gleaned from the investigations regarding whether the delay in responding to the Office action of February 21, 2019, until the date PSOMAGEN obtained ownership was unintentional.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. 704. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1 

Telephone inquiries related to this decision may be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).